Per Curiam.
This is an application for a certiorari to test the validity of an indictment, returned by the Union county grand jury, *1073charging Mary Mohwinkel for illegally voting. The application is based on the ground that the indictment is insufficient in law because it does not sufficiently inform the prosecutor, Mary Mohwinkel, of the nature and cause of the accusation against her. Not so. The indictment is in the exact words of the statute. This has been held, not only in this court, but by the Court of Errors and Appeals, sufficient. The rule is, that an indictment for a statutory crime is sufficient if the offense is charged in the words or language of the statute. State v. Thatcher, 35 N. J. L. 445; State v. Halsted, 39 Id. 410; State v. Brand, 77 Id. 486; State v. Morris, 98 Id. 621.
If a defendant wants a more specific description, he is at liberty to demand a bill of particulars. State v. Pennsylvania Railroad Co., 84 N. J. L. 550; State v. Grossman, 95 Id. 499. A bill of particulars under the statutory form of an indictment meets the common law requirements of a more specific description of the offense. State v. Bolitho, 103 Id. 262; 136 Atl. Rep. 172.
We find no arguable question presented by the record. The certiorari is therefore denied.
By a written stipulation, it is agreed that the question involved in all of the enumerated cases below is identical, i. e., the cases marked numbers 241, 242, 243, 245, 246, 247 and 248, October term, 1928, of the Supreme Court, and the same disposition is to be made in those cases as is made by the court in this case, No. 244.
The application for a writ of certiorari is denied in this case, and in each of the above enumerated cases.